IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :             No. 2778 Disciplinary Docket No. 3
                Petitioner      :
                                :             No. 20 DB 2021
           v.                   :
                                :             Attorney Registration No. 87547
CHAD MICHAEL SALSMAN,           :
                Respondent      :             (Bradford County)


                                         ORDER


PER CURIAM
      AND NOW, this 25th day of March, 2021, upon consideration of Respondent’s

answer to a Rule to Show Cause as to why Respondent should not be placed on

temporary suspension, the Rule is made absolute. Respondent Chad Michael Salsman

is placed on temporary suspension until further definitive action by this Court.

Respondent shall comply with all the provisions of Pa.R.D.E. 217.

      Respondent’s rights to petition for dissolution or amendment of this order pursuant

to Pa.R.D.E. 208(f)(4), and to request accelerated disposition of charges underlying this

order pursuant to Pa.R.D.E. 208(f)(6), are specifically preserved.

      This order should not be construed as removing Respondent from elected office

and is limited to the temporary suspension of his license to practice law.